                          Case 2:14-cv-02172-JCM-NJK Document 107 Filed 01/22/19 Page 1 of 2


                     1     GARG GOLDEN LAW FIRM
                           ANTHONY B. GOLDEN, ESQ.
                     2     Nevada Bar No. 9563
                           MARGARET G. FOLEY, ESQ.
                     3     Nevada Bar No. 7703
                           3145 St. Rose Parkway, Suite 230
                     4     Henderson, Nevada 89052
                           Tel: (702) 850-0202
                     5     Fax: (702) 850-0204
                           Email: agolden@garggolden.com
                     6
                           Counsel for Defendant Omni Limousine
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                              DISTRICT OF NEVADA
                     9

                   10      CHRISTY MCSWIGGIN, ET AL.,
                                                                             CASE NO.: 2:14-cv-02172-JCM-NJK
                   11                                   Plaintiffs,

                   12      vs.                                               STIPULATION AND [PROPOSED]
                                                                             ORDER FOR EXTENSION OF TIME TO
                   13                                                        RESPONDE TO PLAINTIFFS’ MOTOIN
                           OMNI LIMOUSINE,                                   TO ENFORCE SETTLEMENT
                   14
                                                        Defendant.           [THIRD REQUEST]
                   15

                   16
                           RONALD KEEN, ET AL.,
                   17                                                        CASE NO.: 2:16-cv-01903-JCM-GWF
                                                        Plaintiffs,
                   18
                           vs.
                   19

                   20      OMNI LIMOUSINE,

                   21                                   Defendant.

                   22

                   23             Plaintiffs and Defendant, by and through their attorneys of record, hereby stipulate to an
                   24      extension of the deadline for Defendant to file a response to Plaintiffs’ Motion to Enforce
                   25      Settlement (ECF No. 102) from January 21, 2019 to Monday, April 15, 2019. Defendants have
                   26      tendered two settlement checks to Plaintiffs’ counsel of the six remaining payments for the
                   27      settlement. Defendant’s counsel is now in possession of the remaining four remining checks for
                   28      the settlement and will tender them at appropriate time intervals to ensure completion of the
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:14-cv-02172-JCM-NJK Document 107 Filed 01/22/19 Page 2 of 2


                     1     settlement in this case in March 2019. Accordingly, the parties and their counsel stipulate to this

                     2     extension to the extent there is a problem with any of the remaining payments necessitating

                     3     Plaintiff’s pending motion to proceed. Provided all remaining settlement payments are made by

                     4     the end of March 2019, Plaintiff’s counsel will withdraw the motion. This stipulation is not made

                     5     for the purpose of delay but to allow sufficient to finalize the settlement in this matter and make

                     6     continued motion practice unnecessary.

                     7            IT IS SO STIPULATED.

                     8     DATED January 22, 2019.                          DATED January 22, 2019.

                     9     THIERMAN BUCK LLP                                GARG GOLDEN LAW FIRM
                   10
                           By: /s/ Joshua D. Buck                           By: /s/ Anthony B. Golden
                   11         Mark R. Thierman, Esq.                           Anthony B. Golden, Esq.
                              Joshua D. Buck, Esq.                             Margaret G. Foley, Esq.
                   12         Leah L. Jones, Esq.                              3145 St. Rose Parkway, Suite 230
                              Joshua R. Hendrickson, Esq.                      Henderson, NV 89052
                   13         7287 Lakeside Drive                              Tel: (702) 850-0202
                              Reno, NV 89511
                   14         Tel. 775-284-1500
                   15         Attorneys for Plaintiffs                            Attorneys for Defendant
                   16

                   17                                                  ORDER
                   18                                            IT IS SO ORDERED.
                   19

                   20

                   21                                            UNITED STATES DISTRICT JUDGE
                   22
                                                                           January 25, 2019
                                                                 DATED:
                   23

                   24

                   25
                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
